DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of  Group I, claims 1-9 and 14-20 and species III, figure 11 wherein claims 1-2, 4-6, 8, 14, 16 and 20 in the reply filed on 05/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7, 9-13, 15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dojan et al. (US 8,657,979). With respect to claims1-2, 4-6, 8, 14, 16 and 20, Dojan et al. discloses a shoe (10, see figures 1, 24) comprising: an upper (11); and a sole (13, see figures 1, 24, etc.) located below the upper, the sole including: a midsole (bladder 30, see figure 3) covering a lower surface of the upper (see figures 1, 24), the midsole having an external surface having a facing region (top surface, see figures 2-3) facing the upper and a non-facing region (bottom surface, see figure 4) excluding the facing region; and an additional sole (reinforcing elements 41, 42, 43 and outsole layer 14, see figures 10-11, 16-18, 22 and 24) material covering a portion of the non-facing region, the midsole being provided with a notch (bladder 30 defines a first recess 51, a second recess 52, and a plurality of third recesses 53) configured as a groove reaching both the facing region and the non-facing region (see column 10, lines 4-17), the additional sole material (reinforcing elements 41, 42, 43 and outsole layer 14, see figures 10-11, 16-18, 22 and 24) having a body portion (outer sole layer 14) stuck to the non-facing region (bottom surface), a bonding portion (reinforcing 41 with extension 47, see figures 17-18, extensions 47 may be secured to an exterior of upper 11, see fig. 9G) stuck to both the upper (11) and the midsole (30) to bond the upper and the midsole together, and an embedded portion (connecting 43) embedded in the notch of the midsole (the outward-facing surfaces/connecting portion 43 of reinforcing structure 40 may be inset or recessed into bladder 30), the body portion and the bonding portion being connected together via the embedded portion and thus integrated together such that the body portion (outsole layer 14, see figure 24) and the bonding portion (reinforcing portion 41 with extensions 47) are spaced from each other in a thickness-wise direction of the midsole; wherein the bonding portion (upper portion 41, see figures 7-9B) includes a surrounding portion (lateral and medial sides of the upper portion 41, see figure 10) provided so as to surround the shoe along a periphery of a boundary portion between the upper and the midsole; wherein the sole (13, see figures 1-5 & 24) includes a front foot portion supporting a ball of a foot, a middle foot portion supporting an arch of the foot, and a rear foot portion supporting a heel of the foot, and the embedded portion (connecting portion 43, bridges 46, see figure 16) includes a portion provided at the middle foot portion configured as an inclined plate (connecting portions 43 exhibit a forwardly-inclined configuration); wherein the additional sole material (41, 42, 43 & 14) includes a reinforcing portion (cup-like structure 48, see figure 19) that covers a lower end of a side surface of the upper to reinforce the upper;  wherein the additional sole material is an outsole (see figure 1 & 24), and the body portion (outsole layer 14) is stuck to a lower surface of the midsole (outsole 14 is secured to a lower surface of midsole 30 and is formed of a durable, wear-resistant material suitable for engaging the ground) to configure a tread (outsole 14 that provides both abrasion-resistance and traction, see column 18, lines 18-32); wherein the notch (bladder 30 defines a first recess 51, a second recess 52, and a plurality of third recesses 53) is configured as a groove (see column 10, lines 4-17) provided at a peripheral surface of the midsole and accordingly the embedded portion is exposed at the peripheral surface of the midsole, and the midsole(30) thus has the peripheral surface exposed at a portion other than that provided with the embedded portion (see figures 1, 7-8, 17, 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoes with midsoles having notches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
06/01/2022